DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 12/10/2021.
	Claims 1-53 are currently pending and have been examined.

Drawings
a.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
1. claim 1:
at least one Central Fulfillment Center (CFC) (2).
A sorting system (4)
At least one landing assisting system (9)
an outbound sorting center (14)
At least one delivery system (15)
e- commerce merchandise (21)
an individual package (42)
2. claim 6:
at least one air-cargo retrieval system (81)
3. claim 14:
a landing surface cushion system (92)
a speed reduction system (93)
a shock absorption system (94)
an air-cargo protection system (95)
4. claim 15:
at least one of a flexible net (911)
a flexible sheet (912)
a poles system (913)
an impact assist system (914)
5. claim 21:
height regulation systems (914a)
anchoring points (914b)
pulley systems (914c)
force dissipation devices (914d)
deceleration systems (915e)
6. claim 25:
a balloon system (931)
a parachute system (932)
an unmanned drone system (933)
others systems (934)
7. claim 28:
a guide system (101)
a steering system (102)
8. claim 29:
pulley systems (101a)
cable systems (101b)
tube systems (101c)
9. claim 30:
produces thrust (102a)
equipment that rotates (102b)
equipment that comprises fins (102c)
	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

b.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
a final logistics point (11), page 12-line 342.
At least one sourcing location (17), page 12-lines 345.
At least one designated urban delivery area (18), page12-lines 351.
light materials (941), page 42-lines 1229.
inflatable materials (942), page 42-lines 1229.
at least one Central Fulfillment Center (CFC) (2), page 8-line 226.
A sorting system (4), page 9-line 237.
At least one landing assisting system (9), page 9-line 253.
an outbound sorting center (14), page 9-line 260.
At least one delivery system (15), page 9-line 258.
e- commerce merchandise (21), page 7-line 198.
an individual package (42), page 4-line 239.
an air-cargo retrieval system (81), page 45-lines 1327.
a landing surface cushion system (92), page 36-line 1064.
a speed reduction system (93), page 36-line 1064-1065.
a shock absorption system (94), page 36-line 1065.
an air-cargo protection system (95), page 36-line 1066.
at least one of a flexible net (911), page 38-line 1111.
a flexible sheet (912), page 38-line 1111-1112.
a poles system (913), page 38-line 1123.
an impact assist system (914), page 40-line 1170.
height regulation systems (914a), page 40-line 1174.
anchoring points (914b), page 40-line 1176.
pulley systems (914c), page 40-line 1176.
force dissipation devices (914d), page 40-line 1177.
deceleration systems (915e), page 40-line 1177.
a balloon system (931), page 41-line 1192.
a parachute system (932), page 41-line 1192.
an unmanned drone system (933), page 41-line 1193.
others systems (934), page 41-line 1193.
a guide system (101), page 36-line 1069.
a steering system (102), page 36-line 1070.
pulley systems (101a), page 43-line 1255.
cable systems (101b), page 43-line 1255.
tube systems (101c), page 43-line 1256.
produces thrust (102a), page 43-line 1268.
equipment that rotates (102b), page 43-line 1269.
equipment that comprises fins (102c), page 43-line 1272.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	Claim 30 recites “a specified location (102d)”. The claim discloses subject matter that is not disclosed in the originally-filed specification of the parent application and/or this application. The specification, page 43-lines 1270-1271, teaches “A steering 1270 system (102) is also selected from equipment that allow the air dropped air-cargo to be directed to a specified drop location”, see specification in page 43-lines 1269-1271. Yet, there is no disclosure showing the claimed “specified location 102d”.
	As mentioned here, there is no support for this limitation in Applicant’s parent application Specification, or the current Specification of this application.  However, this is the initial claim set filed with this application.  If Applicant desires to keep this limitation in the claim, then the Specification of this application must be amended to include this subject matter.  The examiner notes that this has ramifications on the priority of the present application, as shown below. 

Priority
1.	This application repeats a substantial portion of provisional application of 63/074,842-filed on 09/04/2020, provisional application 63/116,439-filled on 11/20/2020, provisional application of 63/222,497-filled on 07/16/2021 and application no 17/446,890 filed on 09/03/2021, and adds disclosure to claim 30 not presented in the prior (parent) application.  See objection to the Specification above.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
2.	Accordingly, based on the fact that the above limitation is not disclosed in the originally-filed Specification, Drawings, and/or original claims of above provisional applications, the earliest effective filing date of claim 30 is the filing date of this application, which is 12/10/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-53 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/466,890 (reference application) (hereinafter “Fischmann890”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding claim 1. A low capital and operation cost e-commerce logistics system, the system comprising (Fischmann890, claim 1; “A low capital and operation cost e-commerce logistics system … the system comprising:”): 
	- at least one Central Fulfillment Center (CFC) (2) having a storage area of at least about 5,000 m2 and a height of at least two meters between a floor and a top-most roof of the CFC (2), and configured to store at least 10,000 items of e- commerce merchandise (21), wherein the CFC (2) is located at a distance of not more than 50 km from a runway facility for at least one of take-off or landing of a manned aircraft (Fischmann890, claim 1; “at least one Central Fulfillment Center (CFC) (2) having a storage area of at least about 5,000 m2   … for at least one of take-off or landing of a manned aircraft”); 
	- a computing system (3) configured to receive fulfillment information (23) of at least 1,000 orders per day placed from at least one of an online shopping platform or a consumer (22); where the computing system (3) is in network connection or in communication with the at least one CFC (2), in order to receive the fulfillment information (23) of the placed orders (Fischmann890, claim 1; “a computing system (3) configured to receive fulfillment information (23) … in order to receive the fulfillment information (23) of the placed orders”); 
	- a sorting system (4) that selects the merchandise (21) stored in the at least one CFC (2) and, based on the fulfillment information (23), prepares at least one of a multibox package (41), an individual package (42), or combinations thereof that contain the selected merchandise (21), wherein the prepared packages are then configured or prepared as part of at least one air-cargo (43), which is air- dropped by at least one aircraft (5) that is capable of carrying a total air-cargo load of at least 2,000 kgs in average and capable of flying at a speed of at least 200 km/h (Fischmann890, claim 1; “A sorting system (4) that selects the merchandise (21) stored in the at least one CFC (2) … capable of flying at a speed of at least 200 km/h”); 
	- at least one drop zone (8), wherein the drop zone (8) is configured to receive the at least one air-cargo (43) dropped from the air-drop delivery aircraft (5) (Fischmann890, claim 1; “At least one drop zone (8) located at a distance of at least 150 kilometers from the at least one CFC (2) … air-cargo (43) dropped from the air-drop delivery aircraft (5)”); 
	- at least one landing assisting system (9) configured to reduce the landing speed of the air-cargo and/or providing a softer landing of the at least one air-cargo (43), wherein the landing assisting system (9) comprises a net receiving system (91) (Fischmann890, claim 1; “At least one landing assisting system (9) configured to reduce the landing speed … the landing assisting system (9) comprises a net receiving system (91)”); and 
	- at least one delivery system (15) arranged to deliver the e-commerce merchandise (21) to consumers from the drop zone (8), wherein the e-commerce merchandise can optionally go through an outbound sorting center (14) before being delivered to the consumer (Fischmann890, claim 1; “At least one delivery system (15) arranged to deliver the e-commerce merchandise (21) … before being delivered to the consumer”).

	Regarding claim 2. The low capital and operation cost e-commerce logistics system according to Claim 1, further comprising a loading system (6) for loading the air-cargo (43) into at the least one aircraft (5) in a specific order based on the air-drop delivery projected path and travel information (Fischmann890, claim 2; “Logistics system according to Claim 1, further comprising a loading system (6) for loading the air-cargo (43) into at the least one aircraft (5) in a specific order based on the air-drop delivery projected path and travel information”).
	Regarding claim 3. The low capital and operation cost e-commerce logistics system according to Claim 2, wherein the loading system (6) comprises a device to read a label attached to the air- cargo (43), to send a signal to the computing system (3) with a label information and to process an instruction from the computing system (3) that, based on the fulfillment information, determines the position of the air-cargo (43) within the aircraft (Fischmann890, claim 3; “Logistics system according to Claim 2, wherein the loading system (6) comprises a device to read a label attached to the air-cargo (43) … determines the position of the air- cargo (43) within the aircraft”)
	Regarding claim 4. The low capital and operation cost e-commerce logistics system according to Claim 2, wherein the loading system (6) comprises manual loading and/or conveying devices for conveying the air-cargo (43) onto a loading deck of the aircraft (5) (Fischmann890, claim 4; “Logistics system according to Claim 2, wherein the loading system (6) comprises manual loading and/or conveying devices for conveying the air-cargo (43) onto a loading deck of the aircraft (5)”).
	Regarding claim 5. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the sorting system (6) comprises picking machinery, automated robots, or manual picking (Fischmann890, claim 5; “Logistics system according to Claim 1, wherein the sorting system (6) comprises picking machinery, automated robots, or manual picking”).

	Regarding claim 6. The low capital and operation cost e-commerce logistics system according to Claim 1, further comprising at least one air-cargo retrieval system (81) for the retrieval of the at least one air-cargo (43) that lands on the at least one drop zone (8) or on the landing assisting system (9), and wherein the air-cargo retrieval system (81) is selected from the group comprising mechanic manipulator arms, vacuum lifters, mobile lifters, cranes, fork lifts and combinations thereof (Fischmann890, claim 6; “Logistics system according to Claim 1, further comprising at least one air-cargo retrieval system (81) … comprising mechanic manipulator arms, vacuum lifters, mobile lifters, cranes, fork lifts and combinations thereof”).
	Regarding claim 7. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the outbound sorting center (14) is configured to receive the air-cargo, and the merchandise (22) contained in the air-cargo (43) is sorted and classified before delivery to the consumer, and wherein the outbound sorting center (14) can utilize a last mile delivery system (Fischmann890, claim 7; “Logistics system according to Claim 1, wherein the outbound sorting center (14) … the outbound sorting center (14) can utilize a last mile delivery system”).
	Regarding claim 8. The low capital and operation cost e-commerce logistics system according to Claim 7, wherein the last mile delivery system is selected from the group comprising package carriers, traditional mail, manned vehicles, transport services, drones, autonomous vehicles, ride share services, in house services and combinations thereof (Fischmann890, claim 8; “Logistics system according to Claim 7, wherein the last mile delivery system … in house services and combinations thereof”).
	Regarding claim 9. The low capital and operation cost e-commerce logistics system according to Claim 1 wherein the at least one air-cargo (43) comprises at least one of an individual package (42), a multibox package (41), a container, a pallet, a platform that carries at least one package containing e-commerce merchandise, or combinations thereof (Fischmann890, claim 9; “Logistics system according to Claim 1 wherein the at least one air-cargo (43) … containing e-commerce merchandise, or combinations thereof”).
	Regarding claim 10. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one multibox package (41) denotes a box or package formed by one or more pieces or panels of a material selected from cardboard, paperboard, plastic or other suitable material (Fischmann890, claim 10; “Logistics system according to Claim 1, wherein the at least one multibox package (41) denotes a box or package formed by one or more pieces or panels of a material selected from cardboard, paperboard, plastic or other suitable material”).
	Regarding claim 11. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one multibox package (41) comprises e-commerce merchandise (21) from an online order using only its primary packaging, whereby a multibox package (41) is used to transport the e-commerce merchandise without an individual package (42) or additional protection for the merchandise within the same or different orders (Fischmann890, claim 11; “Logistics system according to Claim 1, wherein the at least one multibox package (41) comprises e-commerce merchandise (21) from an online order using only its primary packaging … the merchandise within the same or different orders”).
	Regarding claim 12. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one multibox package (41) contains e-commerce merchandise (21) that has at least two different final delivery addresses, and more preferably at least ten different final delivery addresses (Fischmann890, claim 12; “Logistics system according to Claim 1, wherein the at least one multibox package (41) … at least ten different final delivery addresses”).
	Regarding claim 13. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one multibox package (41) or individual package (42) are configured to be stackable (Fischmann890, claim 13; “Logistics system according to Claim 1, wherein the at least one multibox package (41) or individual package (42) are configured to be stackable”).
	Regarding claim 14. The low capital and operation cost e-commerce logistics system according to Claim 1, further comprising at least one landing assisting system (9) selected from the group comprising a landing surface cushion system (92), a speed reduction system (93), a shock absorption system (94), an air-cargo protection system (95) and combinations thereof (Fischmann890, claim 14; “Logistics system according to Claim 1, further comprising at least one landing assisting system (9) … an air-cargo protection system (95) and combinations thereof”).
	Regarding claim 15. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the net receiving system (91) is positioned within the drop zone (8), is configured to receive the landing air-cargo (43) and comprises at least one of a flexible net (911), a flexible sheet (912), a poles system (913), an impact assist system (914), or combinations thereof (Fischmann890, claim 15; “Logistics system according to Claim 1, wherein the net receiving system (91) is positioned within the drop zone (8) … an impact assist system (914), or combinations thereof”).
	Regarding claim 16. The low capital and operation cost e-commerce logistics system according to Claim 15, wherein the flexible net (911) or flexible sheet (912) material is held by the poles system (913) positioned within the drop zone (Fischmann890, claim 16; “Logistics system according to Claim 15, wherein the flexible net (911) or flexible sheet (912) material is held by the poles system (913) positioned within the drop zone”).
	Regarding claim 17. The low capital and operation cost e-commerce logistics system according to Claim 15, wherein the flexible net (911) is a fabric, textile, or material that is looped, attached, knitted, twisted, or knotted so that it creates intersections and therefore creates a breathable mesh pattern (Fischmann890, claim 17; “Logistics system according to Claim 15, wherein the flexible net (911) is a fabric, textile, or material that is looped, attached, knitted, twisted, or knotted so that it creates intersections and therefore creates a breathable mesh pattern”).
	Regarding claim 18. The low capital and operation cost e-commerce logistics system according to Claim 15, wherein the flexible net (911) comprises at least one material selected from the group comprising fibers like silk, polyester, or nylon, or materials like fabrics, ropes, yarn, elastane, or plastics (Fischmann890, claim 18; “Logistics system according to Claim 15, wherein the flexible net (911) comprises at least one material selected from the group comprising fibers like silk, polyester, or nylon, or materials like fabrics, ropes, yarn, elastane, or plastics”).
	Regarding claim 19. The low capital and operation cost e-commerce logistics system according to Claim 15, wherein the flexible sheet (912) comprises at least one material selected from the group comprising plastics, rubbers, fabrics, paper, among others (Fischmann890, claim 19; “Logistics system according to Claim 15, wherein the flexible sheet (912) comprises at least one material selected from the group comprising plastics, rubbers, fabrics, paper, among others”).
	Regarding claim 20. The low capital and operation cost e-commerce logistics system according to Claim 15, wherein the flexible sheet (912) is a non-reticulated material (Fischmann890, claim 20; “Logistics system according to Claim 15, wherein the flexible sheet (912) is a non- reticulated material”).
	Regarding claim 21. The low capital and operation cost e-commerce logistics system according to Claim 15, wherein the impact assist system (914) is used in connection with the net receiving system (91), and is selected from the group comprising height regulation systems (914a) that allow to adjust the height of the poles system (913), flexible net (911) or flexible sheet (912) depending on the velocity and weight of the impact, anchoring points (914b), pulley systems (914c), affixing systems, force dissipation devices (914d), deceleration systems (915e), and combinations thereof (Fischmann890, claim 21; “Logistics system according to Claim 15, wherein the impact assist system (914) is used in connection with the net receiving system (91) …  deceleration systems (915e), and combinations thereof”).
	Regarding claim 22. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the net receiving system (91) has a receiving surface of at least 200 m2, or at least 1,000 m2, or at least 10,000 m2 or at least 40,000 m2 (Fischmann890, claim 22; “Logistics system according to Claim 1, wherein the net receiving system (91) has a receiving surface of at least 200 m2, or at least 1,000 m2, or at least 10,000 m2 or at least 40,000 m2”).
	Regarding claim 23. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the net receiving system (91) has an air-cargo receiving capacity of at least ten packages per hour, more preferably at least 100 packages per hour, and most preferable at least 200 packages per hour (Fischmann890, claim 23; “Logistics system according to Claim 1, wherein the net receiving system (91) has an air-cargo receiving capacity of at least ten packages per hour, more preferably at least 100 packages per hour, and most preferable at least 200 packages per hour”).
	Regarding claim 24. The low capital and operation cost e-commerce logistics system according to Claim 14, wherein the landing surface cushion system (92) is positioned within the drop zone (8), is configured to receive the landing air-cargo (43) and comprises materials selected from the group comprising rubber materials, plastic materials, cardboard or paper materials and configurations, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, and combinations thereof (Fischmann890, claim 24; “Logistics system according to Claim 14, wherein the landing surface cushion system (92) is positioned within the drop zone (8) … cork materials, and combinations thereof”).
	Regarding claim 25. The low capital and operation cost e-commerce logistics system according to Claim 14, wherein the speed reduction system (93) is affixed to the air-cargo (43) and is selected from the group comprising a balloon system (931), a parachute system (932), an unmanned drone system (933) and others systems (934) (Fischmann890, claim 25; “Logistics system according to Claim 14, wherein the speed reduction system (93) is affixed to the air-cargo (43) and is selected from the group comprising a balloon system (931), a parachute system (932), an unmanned drone system (933) and others systems (934)”).
	Regarding claim 26. The low capital and operation cost e-commerce logistics system according to Claim 14, wherein the shock-absorption system (94) is affixed to the air-cargo (43) and comprises light materials, inflatable systems or mixtures thereof and may comprise systems selected from double-wall and double-bottom systems that can be hollow or that additionally can be filled with air or shock-absorption materials such as fabric, wool, cotton, cardboard, crushable fillings, fluids, soft pellets and materials, among others, thereby allowing absorbing at least part of the shock force that the air-cargo is subject to when it lands on the drop zone (8) (Fischmann890, claim 26; “Logistics system according to Claim 14, wherein the shock-absorption system (94) is affixed to the air-cargo (43) and comprises light materials …  thereby allowing absorbing at least part of the shock force that the air-cargo is subject to when it lands on the drop zone (8)”).

	Regarding claim 27. The low capital and operation cost e-commerce logistics system according to Claim 14, wherein the air-cargo protection system (95) is affixed to the air-cargo the air-cargo (43) and comprises materials attached to at least part of the outer surfaces of the air- cargo (43), selected from the group comprising rubber materials, plastic materials, cardboard or paper materials, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, among others (Fischmann890, claim 27; “Logistics system according to Claim 14, wherein the air-cargo protection system (95) is affixed to the air-cargo the air-cargo (43) …  suspension cushions, rubberized fiber materials, cork materials, among others”).
	Regarding claim 28. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the system comprises a path guidance system (10) selected from the group comprising a guide system (101), a steering system (102) and combinations thereof (Fischmann890, claim 28; “Logistics system according to Claim 1, wherein the system comprises a path guidance system (10) selected from the group comprising a guide system (101), a steering system (102) and combinations thereof”).
	Regarding claim 29. The low capital and operation cost e-commerce logistics system according to Claim 28, wherein the guide system (101) comprises systems affixed to the aircraft (5), selected from the group comprising pulley systems (101a), cable systems (101b), tube systems (101c), and combinations thereof, whereby guidance to the at least one air cargo (43) is provided so they fall within a specific area or range, or to decrease the dispersion of falling air-cargo (43) (Fischmann890, claim 29; “Logistics system according to Claim 28, wherein the guide system (101) comprises systems affixed to the aircraft (5) … or to decrease the dispersion of falling air-cargo (43)”).
	Regarding claim 30. The low capital and operation cost e-commerce logistics system according to Claim 28, wherein the steering system (102) is affixed to the air-cargo (43) and is selected from the group comprising equipment that produces thrust (102a), equipment that rotates (102b), equipment that comprises fins (102c), equipment that directs the air-cargo (43) to a specified location (102d) and combinations thereof, whereby deviations from a main falling path are minimized, the course of the air dropped air-cargo is adjusted, or the air dropped air-cargo is navigated so that it falls within the drop zone (8) (Fischmann890, claim 30; “Logistics system according to Claim 28, wherein the steering system (102) is affixed to the air-cargo (43) … or the air dropped air-cargo is navigated so that it falls within the drop zone (8)”).
	Regarding claim 31. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the air-cargo (43) comprises an exterior that is impervious to at least one of rain, snow, condensation, or water landing conditions (Fischmann890, claim 31; “Logistics system according to Claim 1, wherein the air-cargo (43) comprises an exterior that is impervious to at least one of rain, snow, condensation, or water landing conditions”).
	Regarding claim 32. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the air-cargo (43) comprises temperature-controlled enclosures or systems (Fischmann890, claim 32; “Logistics system according to Claim 1, wherein the air-cargo (43) comprises temperature-controlled enclosures or systems”).
	Regarding claim 33. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one drop zone (8) is located within or near urban or rural areas, wherein rural areas are defined as to geographic areas that are located outside urban areas and wherein urban areas are geographical areas having high population densities, and built infrastructure (Fischmann890, claim 33; “Logistics system according to Claim 1, wherein the at least one drop zone (8) is located within or near urban or rural areas … high population densities, and built infrastructure”).
	Regarding claim 34. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one drop zone (8) is located near consumers, on average not more than 30 kilometers from consumers, and preferably not more than 100 kilometers on average from consumers (Fischmann890, claim 34; “Logistics system according to Claim 1, wherein the at least one drop zone (8) is located near consumers, on average not more than 30 kilometers from consumers, and preferably not more than 100 kilometers on average from consumers”).
	Regarding claim 35. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one drop zone (8) is selected from the group comprising farms, green areas, underutilized land, vacant areas, aerodromes, aerodromes for light aircraft, and land extensions temporarily or permanently authorized for air-cargo landing (Fischmann890, claim 35; “Logistics system according to Claim 1, wherein the at least one drop zone (8) is selected from the group comprising farms … land extensions temporarily or permanently authorized for air-cargo landing”)

	Regarding claim 36. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one drop zone (8) is located over water, like lakes, lagoons, rivers, the sea, urban areas such as stadiums, arenas, rooftop surfaces, parks, racing fields, sport venues (Fischmann890, claim 36; “Logistics system according to Claim 1, wherein the at least one drop zone (8) is located over water, like lakes, lagoons, rivers, the sea, urban areas such as stadiums, arenas, rooftop surfaces, parks, racing fields, sport venues”).
	Regarding claim 37. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the air-cargo (43) includes at least one flotation affixing means to affix a flotation system (Fischmann890, claim 37; “Logistics system according to Claim 1, wherein the air-cargo (43) includes at least one flotation affixing means to affix a flotation system”).
	Regarding claim 38. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the air-cargo (43) has a weight of at least about 5 kgs in average, preferably at least about 50 kgs in average and more preferably at least about 100 kgs in average (Fischmann890, claim 38; “Logistics system according to Claim 1, wherein the air-cargo (43) has a weight of at least about 5 kgs in average, preferably at least about 50 kgs in average and more preferably at least about 100 kgs in average”).
	Regarding claim 39. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the air-cargo (43) is capable of carrying, on average, packages and/or orders of at least ten different customers with different final delivery addresses (Fischmann890, claim 39; “Logistics system according to Claim 1, wherein the air-cargo (43) is capable of carrying, on average, packages and/or orders of at least ten different customers with different final delivery addresses”).
	Regarding claim 40. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the aircraft (5) is configured to carry a plurality of air-cargos (43) and to drop individual air cargo (43) consecutively and selectively based on the aircraft (5) route and the target drop zones (8) (Fischmann890, claim 40; “Logistics system according to Claim 1, wherein the aircraft (5) is configured to carry a plurality of air-cargos (43) and to drop individual air cargo (43) consecutively and selectively based on the aircraft (5) route and the target drop zones (8)”).
	Regarding claim 41. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the Central Fulfillment Center (2) comprises an airport (Fischmann890, claim 41; “Logistics system according to Claim 1, wherein the Central Fulfillment Center (2) comprises an airport”).
	Regarding claim 42. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the fulfillment information includes the current inventory of the e-commerce merchandise (21) that has been ordered through the online shopping platform, a location of the merchandise (21) within the Central Fulfillment Center, and a consumer delivery information (Fischmann890, claim 42; “Logistics system according to Claim 1, wherein the fulfillment information includes the current inventory of the e-commerce merchandise (21) … and a consumer delivery information”).

	Regarding claim 43. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the extensive geographical area is at least 400 ha, preferably 1,600 ha, more preferably 3,600 ha, and most preferably 10,000 ha (Fischmann890, claim 43; “Logistics system according to Claim 1, wherein the extensive geographical area is at least 400 ha, preferably 1,600 ha, more preferably 3,600 ha, and most preferably 10,000 ha”).
	Regarding claim 44. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein a capital and operational cost associated to a delivery of an item of e-commerce merchandise is up to five times less than for leading de-centralized models that use a high number of fulfillment centers (Fischmann890, claim 44; “Logistics system according to Claim 1, wherein a capital and operational cost associated to a delivery of an item of e-commerce merchandise is up to five times less than for leading de-centralized models that use a high number of fulfillment centers”).
	Regarding claim 45. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the e-commerce merchandise (21) is selected from the group comprising entertainment products, electronics, clothing, accessories, home products, tools, fresh products, niche products, sporting goods, outdoor products, automotive equipment, products and accessories, industrial equipment and products, documents, printed material, among many others (Fischmann890, claim 45; “Logistics system according to Claim 1, wherein the e-commerce merchandise (21) is selected from the group comprising entertainment products … printed material, among many others”).

	Regarding claim 46. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the computing system (3) is capable of receiving a high volume of online fulfillment orders, of at least 10,000, or of at least 100,000 orders per day (Fischmann890, claim 46; “Logistics system according to Claim 1, wherein the computing system (3) is capable of receiving a high volume of online fulfillment orders, of at least 10,000, or of at least 100,000 orders per day”).
	Regarding claim 47. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the computing system (3) comprises at least one of the following software of the type of ERP (Enterprise resource planning) software, OMS (Order management system) software for order entry and processing, WMS (Warehouse management systems) software for optimizing warehouse functionality and distribution center management, TMS (Transport management systems) software for managing planning of transport schemes, execution and follow-up, supply chain management software, or fulfillment/enabling systems and intelligence clouds (Fischmann890, claim 47; “Logistics system according to Claim 1, wherein the computing system (3) comprises at least one of the following software of the type of ERP (Enterprise resource planning) software … or fulfillment/enabling systems and intelligence clouds”).
	Regarding claim 48. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the consumer (22) is selected from the group comprising a person, a software, a business, a company, and an entity (Fischmann890, claim 48; “Logistics system according to Claim 1, wherein the consumer (22) is selected from the group comprising a person, a software, a business, a company, and an entity”).
	Regarding claim 49. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the consumer (22) is a business, whereby a Business-to-Business transaction is conducted (Fischmann890, claim 49; “Logistics system according to Claim 1, wherein the consumer (22) is a business, whereby a Business-to-Business transaction is conducted”).
	Regarding claim 50. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein at least 20%, or 50%, or 90% less fulfillment centers or fulfillment center space than leading de-centralized model companies are required to achieve a short delivery of e-commerce merchandise (Fischmann890, claim 50; “Logistics system according to Claim 1, wherein at least 20%, or 50%, or 90% less fulfillment centers or fulfillment center space than leading de-centralized model companies are required to achieve a short delivery of e-commerce merchandise”).
	Regarding claim 51. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the Central Fulfillment Center is configured to store at least 100,000; preferably at least 1,000,000 items of e-commerce merchandise in inventory (Fischmann890, claim 51; “Logistics system according to Claim 1, wherein the Central Fulfillment Center is configured to store at least 100,000; preferably at least 1,000,000 items of e-commerce merchandise in inventory”).
	Regarding claim 52. The low capital and operation cost e-commerce logistics system according to Claim 1, further comprising at least one transfer aircraft (13) to distribute at least one of the e- commerce merchandise, individual package (42), multibox package (41), or air-cargo (43) from the CFC (2) to a transfer airport (12), provided that the distance from the at drop zone (8) to the CFC (2) is at least 300 km, so that the aircraft (5) takes off from the transfer airport (12), and air-drops air-cargo (43) (Fischmann890, claim 52; “Logistics system according to Claim 1, further comprising at least one transfer aircraft (13) to distribute at least one of the e-commerce merchandise … the aircraft (5) takes off from the transfer airport (12), and air-drops air-cargo (43)”).
	Regarding claim 53. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one aircraft (5) is selected from the group comprising a turboprop, helicopters, airships, jet aircraft, and propeller aircraft (Fischmann890, claim 53; “Logistics system according to Claim 1, wherein the at least one aircraft (5) is selected from the group comprising a turboprop, helicopters, airships, jet aircraft, and propeller aircraft”).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-53 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2018/0342007 to Brannigan et al. (“Brannigan”) in view of US Pat. Pub. No. 2015/0379459 to Russell et al. (“Russell”) further view of US Pat. Pub. No. 2020/0231302 to Turner (“Turner”).

		Regarding claim 1. Brannigan teaches a low capital and operation cost e-commerce logistics system that allows for the fast and massive delivery of e-commerce merchandise (21) in an extensive geographical area, reducing the need for building, operating, or using a large number of fulfillment centers located near the consumers as in traditional e-commerce de-centralized logistics, the system comprising: 
		
		- at least one Central Fulfillment Center (CFC) (2) having a storage area (Brannigan, Fig.  2; “store 150”. [0038]; “a store 150, such as a small batch producer 151, manufacturer 152, or retailer 155 (see FIG. 3)”). Also see [0072]-[0078])
- a computing system (3) (Brannigan, [0038]; “Web-portal 200 may include an interface 220a … to upload an image of goods, e.g., raw materials 110 or finished goods 112, such as from an inventory of goods 100, that are to be offered for sale 114”) configured to receive at least 1,000 orders per day (the claimed “1000 order per day” is considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size), as a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed quantity “1000 order per day” is significant. Brannigan discloses [0047];  “the web-based portal 200 … receive customer orders for products via the web page, manage payment by customers via the web page, and coordinate delivery of the products to the customer 300 who placed the order”) fulfillment information (23) of at orders per day placed from at least one of an online shopping platform or a consumer (22) (Brannigan, [0072]-[0078]; “a consumer 300 communicates with web portal 200 to place an order of one or more items. Data regarding the order is communicated to cloud data server 205 and database 210 to update the shop inventory. Cloud data server 205 pushes data regarding the order through the web interface 220c of a fulfillment center 550 that accesses the information via display 230c and processing unit 240c”); where the computing system (3) (Brannigan, Fig. 6, “the cloud-based web portal 200, e.g., via processor 205”) is in network connection or in communication (Brannigan, Fig. 6; “network 219”) with the at least one CFC (2) (Brannigan, Fig. 6; Shop 150”), in order to receive the fulfillment information (23) of the placed orders (Brannigan, [0040-0043]; “a cloud-based marketplace system 2 is provided … allowing retailers 155 and/or consumers 300 to purchase those goods, such as via a suitably configured ecommerce purchasing platform … may access the memory 210 via the cloud-based web portal 200, e.g., via processor 205”); 	- A sorting system (4) that selects the merchandise (21) stored in the at least one CFC (2) and, based on the fulfillment information (23) (Brannigan, Fig. 6; “packaging application 216”. [0080-0082]; “Server 205 may then execute packaging application 217 to notify the shop that an order of items needs to be packaged for pick-up or delivery … Electronic commerce application 215 may then trigger execution of packaging application 217, which communicates with fulfillment client 156”), prepares at least one of a multibox package (41), an individual package (42), or combinations thereof that contain the selected merchandise (21), wherein the prepared packages are then configured or prepared as part of at least one air-cargo (43) (Brannigan, [0072]; “Users and/or machines at fulfillment center 550 then make and/or select items within the order, and package the one or more items in the order into discrete units (e.g. using containers such as bag or box) for pick-up and delivery by a deliverer 570”. [0077]; “The delivery route device may then display route directions to a delivery driver, thereby providing route guidance to the delivery driver or to an automatically piloted delivery vehicle”), 
		- At least one delivery system (15) (Brannigan, Fig. 6; “Delivery Application 218”. [0083]; “Delivery application 218 may be executed by server 205 and receive fulfillment data, include geographic location of individual orders, as well as identify and group orders together that may delivered within a specified delivery area”) arranged to deliver the e-commerce merchandise (21) to consumers from the drop zone (8), wherein the e-commerce merchandise can optionally go through an outbound sorting center (14) before being delivered to the consumer (Brannigan, [0074]-(0076]; “Deliverer 570 follows the delivery route to deliver the order to consumer 300 ... lf the item is to be delivered to the consumer, at step 586 a delivery application marks and groups the order data with other orders slated for delivery within a defined delivery area”)
	Brannigan substantially discloses the claimed invention; however, Brannigan fails to explicitly disclose the storage area is “of at least about 5,000 m2 and a height of at least two meters between a floor and a top-most roof of the CFC (2), and configured to store at least 10,000 items of e- commerce merchandise (21)”. However, Russell teaches:
storage area of at least about 5,000 m2 (the claimed “5,000 m2” is considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size), as a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed quantity “5,000 m2” is significant ) and a height of at least two meters between a floor and a top-most roof of the CFC (2) (the claimed “at least two meters” is considered an obvious matter of design choice, see MPEP 2144.04 (Changes in Size)), and configured to store at least 10,000 (the claimed “10,000” is considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size)) items (Russell, [0049]; “The fulfillment center 230 may also include one or more predefined two-dimensional or three-dimensional storage areas including facilities, such as the storage facility 264, for accommodating items and/or containers of such items, such as aisles, rows, bays, shelves, slots, bins, racks, tiers, bars, hooks, cubbies or other like storage means, or any other appropriate regions or stations”) of e- commerce merchandise (21) (Russell, [0005]; “fulfillment centers may span hundreds of thousands of square feet, and receive, store or distribute millions of items to tens of millions of customers, capturing and storing information regarding the various transactions involving such items or orders”. Also see [0040- 0041]; “The fulfillment center 230 may be any facility that is adapted to receive, store, process and/or distribute items … includes …  storage areas” [0090-0094]) 

	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include storage area of at least about 5,000 m2 and a height of at least two meters between a floor and a top-most roof of the CFC, and configured to store at least 10,000 items of e- commerce merchandise, as taught by Russell, where this would be performed in order to provide a modern fulfillment center frequently maintains a fast-paced, high volume sales environment where items may arrive or depart, and may be placed in storage or retrieved, at very high rates of speed. See Russell [0003].

	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “wherein the CFC (2) is located at a distance of not more than 50 km from a runway facility for at least one of take-off or landing of a manned aircraft; which is air- dropped by at least one aircraft (5) that is capable of carrying a total air-cargo load of at least 2,000 kgs in average and capable of flying at a speed of at least 200 km/h; At least one drop zone (8)), wherein the drop zone (8) is configured to receive the at least one air-cargo (43) dropped from the air-drop delivery aircraft (5); - At least one landing assisting system (9) configured to reduce the landing speed of the air-cargo and/or providing a softer landing of the at least one air-cargo (43), wherein the landing assisting system (9) comprises a net receiving system (91)”. However, Turner teaches:
	wherein the CFC (2) (Turner, [0002]; “a single distribution center with a high front-end cost, and then supply a region from that single point”) is located at a distance of not more than 50 km (the claimed “50 km” is considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size)) from a runway facility for at least one of take-off or landing of a manned aircraft (Turner, [0030]; “Unmanned fixed wing aircraft 101 are the ideal vehicle for most commercial delivery applications using this technology. Fixed wing aircraft use airfoils for lift and are capable to transport heavier loads over longer distances compared to rotary aircraft of similar size and power”); 
	which is air- dropped by at least one aircraft (5) (Turner, Fig. 1, [0027]; “Unmanned fixed wing 101 and unmanned rotary aircraft 102 as well as manned fixed wing and manned rotary aircraft 100 are all capable of utilizing the system”) that is capable of carrying a total air-cargo load of at least 2,000 kgs (the claimed “2,000 kgs” is considered an obvious matter of design choice, see MPEP 2144.04 (Changes in Size) Turner, [0034]; “the aircraft will carry a larger or multiple larger droppable packages 104 for more supplies into large ground stations 106”. [0033]; “Manned fixed wing aircraft are the heaviest payload carriers and fastest aircraft when compared directly to other platforms”) in average and capable of flying at a speed of at least 200 km/h (the claimed 20km/h is considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size). Turner, [0047-0048]; “During the initial communication window with the aircraft, information such as the course direction, altitude, and speed will be sent to the aircraft to facilitate its ideal approach to the supply run pattern”. See [0031-0034], [0045-0049], [0061-0067]); 

	- At least one drop zone (8) (Figs 1-2, Turner, [0027]; “a delivery using various aircraft with a ground station 106”), wherein the drop zone (8) is configured to receive the at least one air-cargo (43) dropped from the air-drop delivery aircraft (5) (Turner, [0035]; “the flight path 103 altitude may be the aircrafts original cruise altitude or may be reduced once the aircraft is over the ground station based on system configuration. An authorized aircraft on a supply run may include an onboard computer operable to enter a calculated ideal drop window 200 along the safe flight path 103, and the system will automatically release the droppable package 104 with authorization from the ground station …  the ground station 106”); 

- At least one landing assisting system (9) (Turner, Fig. 6-9, [0061]; “a catching mechanism”) configured to reduce the landing speed of the air-cargo and/or providing a softer landing of the at least one air-cargo (43) (Turner, [0061]; “connected to strong springs and shock absorbers comprising of the secondary shock absorption mechanisms”), wherein the landing assisting system (9) comprises a net receiving system (91) (Turner, Fig. 9 shows a net [0062]; “[0062]; “the catching surface 604 may be mounted to the frame of the device using cables, pulleys, springs, and shock absorbers connected together to create the primary shock absorption 606. The catching receptacle 603 would be constructed of a semi-rigid durable material”. See Fig. 9 below)

    PNG
    media_image1.png
    125
    466
    media_image1.png
    Greyscale
Fig. 9

	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the CFC is located at a distance of not more than 50 km from a runway facility for at least one of take-off or landing of a manned aircraft; which is air- dropped by at least one aircraft that is capable of carrying a total air-cargo load of at least 2,000 kgs in average and capable of flying at a speed of at least 200 km/h; At least one drop zone, wherein the drop zone is configured to receive the at least one air-cargo dropped from the air-drop delivery aircraft; At least one landing assisting system configured to reduce the landing speed of the air-cargo and/or providing a softer landing of the at least one air-cargo, wherein the landing assisting system comprises a net receiving system, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 2. The combination of Brannigan in view of Russell further in view of Turner discloses  the low capital and operation cost e-commerce logistics system according to Claim 1, further comprising
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “a loading system (6) for loading the air-cargo (43) into at the least one aircraft (5) in a specific order based on the air-drop delivery projected path and travel information”. However, Turner teaches:
a loading system (6) for loading the air-cargo (43) into at the least one aircraft (5) in a specific order based on the air-drop delivery projected path and travel information (Turner, [0068-0069]; “Aircraft that are designated to go out for delivery will be sent to the automated loading and refueling zone 1004 … then loaded with a droppable package from the warehouse 1006 … Supplies ready to go out immediately will be separated and loaded into individual droppable packages”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include a loading system for loading the air-cargo into at the least one aircraft in a specific order based on the air-drop delivery projected path and travel information, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].
	Regarding claim 3. The combination discloses the low capital and operation cost e-commerce logistics system according to Claim 2, wherein the loading system (6) comprises 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “a device to read a label attached to the air-cargo (43), to send a signal to the computing system (3) with a label information and to process an instruction from the computing system (3) that, based on the fulfillment information, determines the position of the air-cargo (43) within the aircraft”. However, Turner teaches:
a device to read a label attached to the air-cargo (43), to send a signal to the computing system (3) with a label information and to process an instruction from the computing system (3) that, based on the fulfillment information, determines the position of the air-cargo (43) within the aircraft (Turner, [0044-]; “the processor will interface with the aircraft sensors 403, such as global positioning system (GPS), compass, barometer, altimeter, and speed indicator … The aircraft authentication 405 subcomponent in certain embodiments may be a memory portion on the flight controller CPU 402, used to store identification information for the aircraft and, in some examples, the droppable package 408).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include a device to read a label attached to the air-cargo, to send a signal to the computing system with a label information and to process an instruction from the computing system that, based on the fulfillment information, determines the position of the air-cargo within the aircraft, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 4. The low capital and operation cost e-commerce logistics system according to Claim 2, wherein the loading system (6) comprises 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “manual loading and/or conveying devices for conveying the air-cargo (43) onto a loading deck of the aircraft (5)”. However, Turner teaches: manual loading and/or conveying devices for conveying the air-cargo (43) onto a loading deck of the aircraft (5) (Turner , [0068]-[0069]; “Supplies ready to go out immediately will be separated and loaded into individual droppable packages”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include manual loading and/or conveying devices for conveying the air-cargo onto a loading deck of the aircraft, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 5. The combination discloses the low capital and operation cost e-commerce logistics system according to Claim 1, wherein
 the sorting system (6) comprises picking machinery, automated robots, or manual picking (Brannigan, [0082]; “the packaging may be performed autonomously by a server of the system interfacing with a suitably configured autonomous packaging machine, such as a specifically configured packaging robotic mechanism”. [0156]; “automated, e.g., robotic, assembly and/or packaging, automated car and/or drone delivery”). 

	Regarding claim 6. The low capital and operation cost e-commerce logistics system according to Claim 1, further comprising 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “at least one air-cargo retrieval system (81) for the retrieval of the at least one air-cargo (43) that lands on the at least one drop zone (8) or on the landing assisting system (9), and wherein the air-cargo retrieval system (81) is selected from the group comprising mechanic manipulator arms, vacuum lifters, mobile lifters, cranes, fork lifts and combinations thereof”. However, Turner teaches:
		at least one air-cargo retrieval system (81) for the retrieval of the at least one air-cargo (43) that lands on the at least one drop zone (8) or on the landing assisting system (9), and wherein the air-cargo retrieval system (81) is selected from the group comprising mechanic manipulator arms, vacuum lifters, mobile lifters, cranes, fork lifts and combinations thereof (Turner; [0045]-[0047], [0062]-[0067]; “the constricting cable would be loosened to open the transfer chute 208, allowing the droppable package to be traverse through the chute to a storage location inside the building 600 … the tower may have a guided ramp 904 to allow the large droppable package to slide to the edge of the tower”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include at least one air-cargo retrieval system (81) for the retrieval of the at least one air-cargo (43) that lands on the at least one drop zone (8) or on the landing assisting system (9), and wherein the air-cargo retrieval system (81) is selected from the group comprising mechanic manipulator arms, vacuum lifters, mobile lifters, cranes, fork lifts and combinations thereof, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 7. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the outbound sorting center (14) is configured to receive the air-cargo, and the merchandise (22) contained in the air-cargo (43) is sorted and classified before delivery to the consumer, and wherein the outbound sorting center (14) can utilize a last mile delivery system (Brannigan, [0072-0077]; “Users and/or machines at fulfillment center 550 then make and/or select items within the order, and package the one or more items in the order into discrete units (e.g. using containers such as bag or box) for pick-up and delivery by a deliverer 570 …. at step 586 a delivery application marks and groups the order data with other orders slated for delivery within a defined delivery area”. [0029], [0068­0069]).

	Regarding claim 8. The low capital and operation cost e-commerce logistics system according to Claim 7, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the last mile delivery system is selected form the group comprising package carriers, traditional mail, manned vehicles, transport services, drones, autonomous vehicles, ride share services, in house services, or combinations thereof”. However, Turner teaches:
the last mile delivery system is selected form the group comprising package carriers, traditional mail, manned vehicles, transport services, drones, autonomous vehicles, ride share services, in house services, or combinations thereof ([0029-0035]. [0068-0069], [0008]; “use of unmanned aerial vehicles (UAVs)”. [0011]; “aircraft to maintain flight”. [0027]; “Unmanned fixed wing 101 and unmanned rotary aircraft 102 as well as manned fixed wing and manned rotary aircraft 100 are all capable of utilizing the system”)).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the last mile delivery system is selected form the group comprising package carriers, traditional mail, manned vehicles, transport services, drones, autonomous vehicles, ride share services, in house services, or combinations thereof, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claims 9 and 10. The combination discloses the low capital and operation cost e-commerce logistics system according to Claim 1 wherein the at least one air-cargo (43) comprises at least one of an individual package (42), a multibox package (41), a container, a pallet, a platform that carries at least one package containing e-commerce merchandise, or combinations thereof (Brannigan, [0082-0087]; “Server 205 may then execute packaging application 217 to notify the shop that an order of items needs to be packaged for pick-up or delivery”. [0072]; “Users and/or machines at fulfillment center 550 then make and/or select items within the order, and package the one or more items in the order into discrete units (e.g. using containers such as bag or box) for pick-up and delivery by a deliverer 570”).

	Regarding claim 11. The combination discloses The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one multibox package (41) comprises e-commerce merchandise (21) from an online order using only its primary packaging, whereby a multibox package (41) is used to transport the e-commerce merchandise without an individual package (42) or additional protection for the merchandise within the same or different orders (Brannigan, [0014]; “The computer device may display the data to a client via a web portal. The system may obtain order data from an online order placed by a user for one or more corresponding physical items … The system may then identify the order data as ready for packaging”).

	Regarding claim 12. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one multibox package (41) contains e-commerce merchandise (21) that has at least two different final delivery addresses, and more preferably at least ten different final delivery addresses  (Brannigan, [0062-0063]; “Exemplary location information may include an address, postal code, city, state, geographic coordinates, and/or some other form of location … the system determines that the consumer and/or the consumer's delivery address is within the delivery area for the shop, then at step 516 the system may access a streaming list or loop using an identifier specific to the shop and display it to the consumer via the web portal”).

	Regarding claim 13. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the at least one multibox package (41) or individual package (42) are configured to be stackable  (Brannigan, [0072]; “Users and/or machines at fulfillment center 550 then make and/or select items within the order, and package the one or more items in the order into discrete units (e.g. using containers such as bag or box) for pick-up and delivery by a deliverer 570”).
	Regarding claim 14. The low capital and operation cost e-commerce logistics system according to Claim 1, further comprising 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “at least one landing assisting system (9) selected from the group comprising a landing surface cushion system (92), a speed reduction system (93), a shock absorption system (94), an air-cargo protection system (95) and combinations thereof”. However, Turner teaches:
at least one landing assisting system (9) selected from the group comprising a landing surface cushion system (92), a speed reduction system (93), a shock absorption system (94), an air-cargo protection system (95) and combinations thereof (Turner, [0045-0046], [0057], [0061-0066]; “a catching mechanism that is installed in an outward facing window of a building 600 … shock absorption 606 … shock absorption mechanisms 204 … self-inflating ground station 106 having an air bag catching mechanism 800 … The ground station tower 900 may absorb the impact force with very large shock absorbers 903 and linear rails built into the walls of the tower which then may lower the package to the ground).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include at least one landing assisting system selected from the group comprising a landing surface cushion system, a speed reduction system, a shock absorption system, an air-cargo protection system and combinations thereof, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 24. The low capital and operation cost e-commerce logistics system according to Claim 14, 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the landing surface cushion system (92) is positioned within the drop zone (8), is configured to receive the landing air-cargo (43) and comprises materials selected from the group comprising rubber materials, plastic materials, cardboard or paper materials and configurations, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, and combinations thereof”. However, Turner teaches:
the landing surface cushion system (92) is positioned within the drop zone (8), is configured to receive the landing air-cargo (43) and comprises materials selected from the group comprising rubber materials, plastic materials, cardboard or paper materials and configurations, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, and combinations thereof (Turner, [0065-0069]; “the airbag catching mechanism 800 would become semi-rigid, but compressible, by air pressure from input fans 801. The catching receptacle 603 would take shape as the airbag catching mechanism 800 inflates. To release pressure quickly and prevent a bounced ejection from the catching mechanism, high volume outlet values 802 may be setup to release air as pressure spikes just above max stable pressure. The kinetic energy of the droppable package 104 is dissipated by air reduction in the airbag catching mechanism 800”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the landing surface cushion system is positioned within the drop zone, is configured to receive the landing air-cargo and comprises materials selected from the group comprising rubber materials, plastic materials, cardboard or paper materials and configurations, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, and combinations thereof, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 25. The low capital and operation cost e-commerce logistics system according to Claim 14, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the speed reduction system (93) is affixed to the air-cargo (43) and is selected from the group comprising a balloon system (931), a parachute system (932), an unmanned drone system (933) and others systems (943)”. However, Turner teaches:
the speed reduction system (93) is affixed to the air-cargo (43) and is selected from the group comprising a balloon system (931), a parachute system (932), an unmanned drone system (933) and others systems (943) (Turner, [0033]; “the aircraft to land or use of parachutes”. [0056]; “a gliding mechanism may be deployed once the droppable package is a pre-determined distance from the ground to slow the decent of the droppable package when delivering to a location with a high number of obstacles or within a densely inhabited area”. [0042], [0065-0067]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the speed reduction system is affixed to the air-cargo and is selected from the group comprising a balloon system, a parachute system, an unmanned drone system and others systems, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 26. The low capital and operation cost e-commerce logistics system according to Claim 14, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the shock-absorption system (94) is affixed to the air-cargo (43) and comprises light materials, inflatable systems or mixtures thereof and may comprise systems selected from double-wall and double-bottom systems that can be hollow or that additionally can be filled with air or shock-absorption materials such as fabric, wool, cotton, cardboard, crushable fillings, fluids, soft pellets and materials, among others, thereby allowing absorbing at least part of the shock force that the air-cargo is subject to when it lands on the drop zone (8)”. However, Turner teaches:
the shock-absorption system (94) is affixed to the air-cargo (43) and comprises light materials, inflatable systems or mixtures thereof and may comprise systems selected from double-wall and double-bottom systems that can be hollow or that additionally can be filled with air or shock-absorption materials such as fabric, wool, cotton, cardboard, crushable fillings, fluids, soft pellets and materials, among others, thereby allowing absorbing at least part of the shock force that the air-cargo is subject to when it lands on the drop zone (8) (Turner, [0061-0067]; “Catching Mechanisms”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the shock-absorption system is affixed to the air-cargo and comprises light materials, inflatable systems or mixtures thereof and may comprise systems selected from double-wall and double-bottom systems that can be hollow or that additionally can be filled with air or shock-absorption materials such as fabric, wool, cotton, cardboard, crushable fillings, fluids, soft pellets and materials, among others, thereby allowing absorbing at least part of the shock force that the air-cargo is subject to when it lands on the drop zone, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 27. The low capital and operation cost e-commerce logistics system according to Claim 14, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the air-cargo protection system (95) is affixed to the air-cargo the air-cargo (43) and comprises materials attached to at least part of the outer surfaces of the air-cargo (43), selected from the group comprising rubber materials, plastic materials, cardboard or paper materials, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, among others”. However, Turner teaches: the air-cargo protection system (95) is affixed to the air-cargo the air-cargo (43) and comprises materials attached to at least part of the outer surfaces of the air-cargo (43), selected from the group comprising rubber materials, plastic materials, cardboard or paper materials, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, among others (Turner, [0061-0067]; “Catching Mechanisms”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the air-cargo protection system is affixed to the air-cargo the air-cargo and comprises materials attached to at least part of the outer surfaces of the air-cargo, selected from the group comprising rubber materials, plastic materials, cardboard or paper materials, bubble wraps or air pillows, pellet materials, polystyrene, foam materials and structures, fiberboard materials, inflated products, suspension cushions, rubberized fiber materials, cork materials, among others, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 28. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “a path guidance system (10), selected from the group comprising a guide system (101), a steering system (102), or combinations thereof”. However, Turner teaches:
a path guidance system (10), selected from the group comprising a guide system (101), a steering system (102), or combinations thereof (Turner, [0028]; “The path of the droppable package 104 is identified as the fall trajectory 105. Using modern physics' predictive trajectory algorithms, it is possible to accurately predict the landing location of a free-falling object. In certain embodiments, the ground station 106 uses a Line of Sight (LOS) Radios 107, to transmit location and environmental information to the aircraft. However, any suitable wireless communication, such as infrared or visual light communication, may be used”. [0042], [0056-0057], [0067-0069]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include a path guidance system, selected from the group comprising a guide system, a steering system, or combinations thereof, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 29. The low capital and operation cost e-commerce logistics system according to Claim 28, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the guide system (101) comprises systems affixed to the aircraft (5), selected from the group comprising pulley systems (101A), cable systems (101b), tube systems (101c), or combinations thereof, whereby guidance to the at least one air cargo (43) is provided so they fall within a specific area or range, or to decrease the dispersion of falling air-cargo (43)”. However, Turner teaches:
the guide system (101) comprises systems affixed to the aircraft (5), selected from the group comprising pulley systems (101A), cable systems (101b), tube systems (101c), or combinations thereof, whereby guidance to the at least one air cargo (43) is provided so they fall within a specific area or range, or to decrease the dispersion of falling air-cargo (43) (Turner, [0042]; “the aircraft may release the package directly into the homing signal cone. In other embodiments, the package may fall through the air for a short duration prior to entry into the homing signal cone. Once in the homing cone, the droppable package homing sensor will lock onto the ground station's beacon signal and the droppable package will begin performing fall trajectory corrections 311”. [0056-0057], [0062­0067]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the guide system comprises systems affixed to the aircraft, selected from the group comprising pulley systems, cable systems, tube systems, or combinations thereof, whereby guidance to the at least one air cargo is provided so they fall within a specific area or range, or to decrease the dispersion of falling air-cargo, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].
	Regarding claim 30. The low capital and operation cost e-commerce logistics system according to Claim 28, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the steering system (102) is affixed to the air-cargo (43) and is selected from the group comprising equipment that produces thrust (102a), equipment that rotates(102b), equipment that comprises fins (102c), equipment that directs the air-cargo (43) to a specified location (102d )and combinations thereof, whereby deviations from a main falling path are minimized, the course of the air dropped air­ cargo is adjusted, or the air dropped air-cargo is navigated so that it falls within the drop zone (8)”. However, Turner teaches: the steering system (102) is affixed to the air-cargo (43) and is selected from the group comprising equipment that produces thrust (102a), equipment that rotates(102b), equipment that comprises fins (102c), equipment that directs the air-cargo (43) to a specified location (102d )and combinations thereof, whereby deviations from a main falling path are minimized, the course of the air dropped air­ cargo is adjusted, or the air dropped air-cargo is navigated so that it falls within the drop zone (8) (Turner, [0048]; “The ground wind sensor 410 may measure and indicate wind direction and speed to the ground controller CPU 409. In certain embodiments this data will be sent in real time to the flight controller CPU 402 over the radio link 406 for fall trajectory calculations. In certain embodiments, the ground wind sensor 410 in conjunction with the ground controller CPU 409 will log a history of wind speed and direction to be used for predictive calculations of fluctuating wind conditions. This information can also be used to wave off aircraft in unsafe weather conditions”. See [0045-0049), [0056-0057], [0062-0067]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the steering system  is affixed to the air-cargo and is selected from the group comprising equipment that produces thrust, equipment that rotates, equipment that comprises fins, equipment that directs the air-cargo to a specified location and combinations thereof, whereby deviations from a main falling path are minimized, the course of the air dropped air­ cargo is adjusted, or the air dropped air-cargo is navigated so that it falls within the drop zone, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 31. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the air-cargo (43) comprises an exterior that is impervious to at least one of rain, snow, condensation, or water landing conditions”. However, Turner teaches:
the air-cargo (43) comprises an exterior that is impervious to at least one of rain, snow, condensation, or water landing conditions (Turner, Figs. 5-6, [0054]; “droppable packages 104 may be outfitted with a nose cone 500 and tail section 502 … the droppable packages 104 will have a compartment or mounting space therein for deliverables in different configurations … heavy-duty plastic”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the air-cargo (43) comprises an exterior that is impervious to at least one of rain, snow, condensation, or water landing conditions, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].
 	Regarding claim 32. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the air-cargo (43) comprises temperature-controlled enclosures or systems (Brannigan, [0154]; “e.g., a smart refrigerator”).
	Regarding claim 33. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the at least one drop zone (8) is located within or near urban or rural areas, wherein rural areas are defined as to geographic areas that are located outside urban areas and wherein urban areas are geographical areas having high population densities, and built infrastructure”. However, Turner teaches:
the at least one drop zone (8) is located within or near urban or rural areas, wherein rural areas are defined as to geographic areas that are located outside urban areas and wherein urban areas are geographical areas having high population densities, and built infrastructure (Turner, [0039]; “calculate an ideal drop point 306 for a successful uncorrected fall trajectory into the ground station”. [0030], [0056]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the at least one drop zone is located within or near urban or rural areas, wherein rural areas are defined as to geographic areas that are located outside urban areas and wherein urban areas are geographical areas having high population densities, and built infrastructure, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].
	Regarding claim 34. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the at least one drop zone (8) is located near consumers, on average not more than 30 kilometers from consumers. and preferably not more than 100 kilometers on average from consumers”. However, Turner teaches: the at least one drop zone (8) is located near consumers, on average not more than 30 kilometers from consumers, and preferably not more than 100 kilometers on average from consumers (Turner, [0039]; “calculate an ideal drop point 306 for a successful uncorrected fall trajectory into the ground station”. [0030], [0056]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the at least one drop zone is located near consumers, on average not more than 30 kilometers from consumers. and preferably not more than 100 kilometers on average from consumers, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 35. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the at least one drop zone (8)is selected from the group comprising farms, green areas, underutilized land, vacant areas, aerodromes, aerodromes for light aircraft, and land extensions temporarily or permanently authorized for air-cargo landing”. However, Turner teaches: the at least one drop zone (8) is selected from the group comprising farms, green areas, underutilized land, vacant areas, aerodromes, aerodromes for light aircraft, and land extensions temporarily or permanently authorized for air-cargo landing (Turner, [0039]; “calculate an ideal drop point 306 for a successful uncorrected fall trajectory into the ground station”. [0030], [0056], [0061-0067]).

	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the at least one drop zone is selected from the group comprising farms, green areas, underutilized land, vacant areas, aerodromes, aerodromes for light aircraft, and land extensions temporarily or permanently authorized for air-cargo landing, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 36. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the at least one drop zone is located over water, like lakes, lagoons, rivers, the sea, urban areas such as stadiums, arenas, rooftop surfaces, parks, racing fields, sport venues”. However, Turner teaches: the at least one drop zone is located over water, like lakes, lagoons, rivers, the sea, urban areas such as stadiums, arenas, rooftop surfaces, parks, racing fields, sport venues (Turner, [0039]; “calculate an ideal drop point 306 for a successful uncorrected fall trajectory into the ground station”. [0030], [0056], [0061-0067]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the at least one drop zone is located over water, like lakes, lagoons, rivers, the sea, urban areas such as stadiums, arenas, rooftop surfaces, parks, racing fields, sport venues, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 37. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the air-cargo (43) includes at least one flotation affixing means to affix a flotation system”. However, Turner teaches: the air-cargo (43) includes at least one flotation affixing means to affix a flotation system (Turner, Figs. 5-6, [0054]; “droppable packages 104 may be outfitted with a nose cone 500 and tail section 502 … the droppable packages 104 will have a compartment or mounting space therein for deliverables in different configurations … heavy-duty plastic”. [0065-0067]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the air-cargo includes at least one flotation affixing means to affix a flotation system, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].
	Regarding claim 38. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the air-cargo (43) has a weight of at least about 5 kgs in average, preferably at least about 50 kgs in average and more preferably at least about 100 kgs in average”. However, Turner teaches: the air-cargo (43) has a weight of at least about 5 kgs in average, preferably at least about 50 kgs in average and more preferably at least about 100 kgs in average (Turner, [0033]; “Manned fixed wing aircraft are the heaviest payload carriers and fastest aircraft when compared directly to other platforms”. [0034], [0057]. (the claimed “5 kg” and “50 kg” and “100 kg” is considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size), as a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed quantities are significant.).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the air-cargo has a weight of at least about 5 kgs in average, preferably at least about 50 kgs in average and more preferably at least about 100 kgs in average, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 39. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the air-cargo (43) is capable of carrying, on average, packages and/or orders of at least ten different customers with different final delivery addresses (Brannigan, [0079]; “the delivery area data may be the same for all items in the purchased inventory; in other instances, more than one set of inventory data may be associated with different groups of items that have been purchased in the inventory data, such as where a consumer purchases two or more items to be delivered to two or more separate locations”).

	Regarding claim 40. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the aircraft (5) is configured to carry a plurality of air-cargos (43) and to drop individual air cargo (43) consecutively and selectively based on the aircraft (5) route and the target drop zones (8)”. However, Turner teaches: the aircraft (5) is configured to carry a plurality of air-cargos (43) and to drop individual air cargo (43) consecutively and selectively based on the aircraft (5) route and the target drop zones (8) (Turner, [0035]; “Drop Process”. [0034], [0067-0069], see claim 1 rejection supra).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the aircraft is configured to carry a plurality of air-cargos and to drop individual air cargo consecutively and selectively based on the aircraft route and the target drop zones, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 41. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the Central Fulfillment Center (2) comprises an airport”. However, Turner teaches: The Central Fulfillment Center (2) comprises an airport (Turner, [0068-0069]; “large aircraft will be integrated into airports”).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the Central Fulfillment Center comprises an airport, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 42. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the fulfillment information includes the current inventory of the e-commerce merchandise (21) that has been ordered through the online shopping platform, a location of the merchandise (21) within the Central Fulfillment Center, and a consumer delivery information (Brannigan, [0051]; “the system 2 may also include applications and data that not only allows a consumer 300 to view available items, prices, descriptions, pictures, videos, and other information about a selected item, and then order the item for delivery 400, such as within a given time period, while at the same time tracking what the consumer 300 views and for how long”).

	Regarding claim 43. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the extensive geographical area is at least 400 ha, preferably 1,600 ha, more preferably 3,600 ha, and most preferably 10,000 ha”. However, Turner teaches:
the extensive geographical area is at least 400 ha, preferably 1,600 ha, more preferably 3,600 ha, and most preferably 10,000 ha (the claimed “400 ha” and “1,600 ha” and “3600 ha” is considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size), as a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed quantities are significant. [0069]; “he towers will receive larger droppable packages sent from other supply centers across large geographic areas”. [0030-0031], [0056]).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the extensive geographical area is at least 400 ha, preferably 1,600 ha, more preferably 3,600 ha, and most preferably 10,000 ha, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 44. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein  a capital and operational cost associated to a delivery of an item of e-commerce merchandise is up to five times less than for leading de-centralized models that use a high number of fulfillment centers (Brannigan, [0034]; “even if the small-batch shops use an outside contractor for delivery, there is no assurance that the goods to be delivered will be delivered to the right address, in the right amount of time, and in a manner coincident with the care and quality with which the good was produced in the first instance”. See [0156]).

	Regarding claim 45. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the e-commerce merchandise (21) is selected from the group comprising entertainment products, electronics, clothing, accessories, home products, tools, fresh products, niche products, sporting goods, outdoor products, automotive equipment, products and accessories, industrial equipment and products, documents, printed material, among many others (Brannigan, [0030]; “Craft and/or artisanal product businesses may include small, locally owned and operated producers, manufacturers, and suppliers that produce and/or supply unprocessed, handmade goods that are of a higher quality than typically available through the mass-production manufacturing and nationwide distribution networks that are dominating the today's marketplace”. [0044-0046]).

	Regarding claim 46. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the computing system (3) is capable of receiving a high volume of online fulfillment orders, of at least 10,000, or of at least 100,000 orders per day  (the claimed “10,000” and “100,000” are considered to be an obvious matter of design choice, see MPEP 2144.04 (Changes in Size), as a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed quantity “10,000” and “100,000” are significant. Brannigan discloses [0047];  “the web-based portal 200 … receive customer orders for products via the web page, manage payment by customers via the web page, and coordinate delivery of the products to the customer 300 who placed the order”).

	Regarding claim 47. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the computing system (3) comprises at least one of the following software of the type of ERP (Enterprise resource planning) software, OMS (Order management system) software for order entry and processing, WMS (Warehouse management systems) software for optimizing warehouse functionality and distribution center management, TMS (Transport management systems) software for managing planning of transport schemes, execution and follow-up, supply chain management software, or fulfillment/enabling systems and intelligence clouds (Brannigan, [0012]; “an enterprise resource software system or other business software solution or architecture”. [0068], [0099], [0108], [0124]).

	Regarding claim 48. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the consumer (22) is selected from the group comprising a person, a software, a business, a company, and an entity (Brannigan, [0039]; “the purchasing entity, e.g., retailer 155 or consumer 300”, [0041]; “a simple processor running software that allows a user, such as a producer 151, manufacturer 152, retailer 155, and/or consumer 300 to list goods for sale 114 and/or to effectuate the sale of such goods 116”).

	Regarding claim 49. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein the consumer (22) is a business, whereby a Business-to-Business transaction is conducted (Brannigan, [0068]; “the system 2 may be configured so as to allocate the selected items that are in the shop's physical inventory as available for sale, and/or to allocate selected items to a specific customer, such as during a remote purchasing transaction”).

	Regarding claim 50. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein at least 20%, or 50%, or 90% less fulfillment centers or fulfillment center space than leading de-centralized model companies are required to achieve a short delivery of e-commerce merchandise (Brannigan, [0070]; “The system 2 may also be configured to assess changes in the size of the inventory one or more times on a daily, weekly, or monthly basis and provide alerts and/or recommendations to a shop or vendor 150 on increasing or decreasing the shop's rate of production to maintain an optimal inventory 100 level and/or amount of raw materials 110”. [0032-0036]. [0072­0077]).

	Regarding claim 51. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	Brannigan substantially discloses the claimed invention; however, Brannigan fails to explicitly disclose the storage area is “the Central Fulfillment Center is configured to store at least 100,000; preferably at least 1,000,000 items of e-commerce merchandise in inventory”. However, Russell teaches: the Central Fulfillment Center is configured to store at least 100,000 (Russell, [0090]; “a storage facility is initially configured in a fulfillment center or another like facility, the various bins or other storage areas included within the storage facility must be registered and functionally linked with the storage facility using one or more computers associated with the fulfillment center, in order to ensure that a virtual record of the physical configuration of the fulfillment center may be created and stored”); preferably at least 1,000,000 items of e-commerce merchandise in inventory (Russell, [0038-0041]; “The marketplace 210 may be physically or virtually associated with one or more storage or distribution facilities, such as the fulfillment center 230 … The fulfillment center 230 may be any facility that is adapted to receive, store, process and/or distribute items … storage areas and distribution stations”. [0005], [0040­0041]; “).
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the Central Fulfillment Center is configured to store at least 100,000; preferably at least 1,000,000 items of e-commerce merchandise in inventory, as taught by Russell, where this would be performed in order to provide a modern fulfillment center frequently maintains a fast-paced, high volume sales environment where items may arrive or depart, and may be placed in storage or retrieved, at very high rates of speed. See Russell [0003].

	Regarding claim 52. The low capital and operation cost e-commerce logistics system according to Claim 1, further comprising 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “at least one transfer aircraft (13) to distribute at least one of the e-commerce merchandise, individual package (42), multibox package (41), or air-cargo (43) from the CFC (2) to a transfer airport (12), provided that the distance from the drop zone (8)to the CFC (2) is at least 300 km, so that the aircraft (5) takes off from the transfer airport (12), and air-drops air- cargo (43)”. However, Turner teaches:
at least one transfer aircraft (13) to distribute at least one of the e-commerce merchandise, individual package (42), multibox package (41), or air-cargo (43) from the CFC (2) to a transfer airport (12), provided that the distance from the drop zone (8)to the CFC (2) is at least 300 km, so that the aircraft (5) takes off from the transfer airport (12), and air-drops air- cargo (43) (Turner, [0067-0072], see claim 1 rejection supra). 
	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include at least one transfer aircraft to distribute at least one of the e-commerce merchandise, individual package, multibox package, or air-cargo from the CFC to a transfer airport, provided that the distance from the drop zone to the CFC is at least 300 km, so that the aircraft takes off from the transfer airport, and air-drops air- cargo, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 53. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the at least one aircraft (5) is selected from the group comprising a turboprop, helicopters, airships, jet aircraft, and propeller aircraft”. However, Turner teaches: the at least one aircraft (5) is selected from the group comprising a turboprop, helicopters, airships, jet aircraft, and propeller aircraft (Turner, [0032-0033]; “Manned rotary aircraft 100 … called helicopters … Manned fixed wing aircraft”).

	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the at least one aircraft is selected from the group comprising a turboprop, helicopters, airships, jet aircraft, and propeller aircraft, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claim 15. The low capital and operation cost e-commerce logistics system according to Claim 1, wherein 
	The combination of Brannigan in view of Russell substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the net receiving system (91) is positioned within the drop zone (8), is configured to receive the landing air-cargo (43) and comprises at least one of a flexible net (911), a flexible sheet (912), a poles system (913), an impact assist system (914), or combinations thereof”. However, Turner teaches:
	the net receiving system (91) is positioned within the drop zone (8), is configured to receive the landing air-cargo (43) and comprises at least one of a flexible net (911), a flexible sheet (912), a poles system (913), an impact assist system (914), or combinations thereof (Turner, Fig. 9 shows a net [0062]; “[0062]; “the catching surface 604 may be mounted to the frame of the device using cables, pulleys, springs, and shock absorbers connected together to create the primary shock absorption 606. The catching receptacle 603 would be constructed of a semi-rigid durable material”. See Fig. 9 below).

    PNG
    media_image1.png
    125
    466
    media_image1.png
    Greyscale
Fig. 9

	Therefore, it would have been obvious to one of ordinary skill in the inventory systems art at the time of filing to modify Brannigan to include the net receiving system  is positioned within the drop zone, is configured to receive the landing air-cargo and comprises at least one of a flexible net, a flexible sheet, a poles system, an impact assist system, or combinations thereof, as taught by Turner, where this would be performed in order to provide operational model that is far cheaper than using many smaller centers, or point to point, in a decentralized logistical model. See Turner [0002].

	Regarding claims 16-23. Claims 16-23 have been analyzed and are rejected for the same rationale used to reject claims 1 and 15. Claims 16-23 limitations do not teach or define any new limitations beyond claims 1 and 15; therefore, claims 16-23 are rejected under the same rationale.

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                       
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687